OPINION
FRYE, Judge:
The matters before the court are the parties’ cross motions for summary judgment.
Plaintiff, M/V EASTERN GRACE filed this action against defendants, Austin Lentz and Mary Lentz, the owners of the F/V TRYEND for contribution equal to one-half of the amount of a settlement payment made by the M/V EASTERN GRACE to Exxon Shipping Company.
The claims released by Exxon Shipping Company are stated as follows:
Know all men by these presents that Exxon Shipping Company, Inc. (Relea-sor), for and in consideration of the sum of One Hundred Fifteen Thousand and 00/100 Dollars ($115,000.00), receipt of which is hereby acknowledged, has released, and by these presents does hereby release the M/V EASTERN GRACE, its engines, boilers, tackle, apparel, lifeboats and furniture, and its owners, operators, shareholders, lessees, managers, agents, charterers, builders, insurers, officers and crew, and all persons, firms and corporations having any interest in or to said vessel (Releasees), from any and all claims whatsoever arising from the rescue of the crew of the F/V TRYEND by the T/S EXXON PHILADELPHIA on May 11, 1985, including without limitation those for the cost of the diversion of T/S EXXON PHILADELPHIA to the scene of the rescue, including all operating expenses of and damage to the vessel, those for payments to members of the crew of T/S EXXON PHILADELPHIA for wages, medical expenses, maintenance and cure, and personal injury compensation made before the date of this release and those for the expenses of defense and settlement of a personal injury claim asserted by Richard P.Y. Lee and Nobuko Lee (Lee) in an action filed by Lee in the United States District Court for the Northern District of California, Action
CONCLUSION OF THE COURT
While it would not have been necessary for the crew of the M/V EXXON PHILADELPHIA to make a rescue but for the collision of the F/V TRYEND and the M/V EASTERN GRACE, the proximate cause of the damages sustained by the M/V EXX*802ON PHILADELPHIA was the rescue of the crew of the F/V TRYEND and not the collision between the F/V TRYEND and the M/V EASTERN GRACE.
The M/V EASTERN GRACE had a duty to render assistance to the F/V TRYEND. 46 U.S.C. § 2303. The M/V EASTERN GRACE failed to fulfill maritime duty. But for this failure, the M/V EXXON PHILADELPHIA would not have incurred damages. The failure of the M/V EASTERN GRACE to render assistance to the F/V TRYEND was a superseding cause of the damages suffered by the M/V EXXON PHILADELPHIA. The M/V EASTERN GRACE is not entitled to contribution from the owners of the F/V TRYEND for payments it made in settling the claims of the M/V EXXON PHILADELPHIA and/or its crew members against the M/V EASTERN GRACE.
Plaintiff’s motion for summary judgment is denied.
Defendant’s motion for summary judgment is granted.
IT IS SO ORDERED.
ON MOTION FOR RECONSIDERATION
Before the court are plaintiff, M/V EASTERN GRACE’S, motions for reconsideration of the Opinion and Order filed May 27, 1988 and for amendment of the Judgment filed May 27, 1988 in favor of defendants.
BACKGROUND
Plaintiff, M/V EASTERN GRACE, filed this action against defendants, Austin Lentz and Mary Lentz, the owners of the fishing vessel F/V TRYEND, for contribution equal to one-half of the amount of a settlement payment made by the M/V EASTERN GRACE to Exxon Shipping Company. The parties filed cross-motions for summary judgment.
On May 27, 1988, this court entered an Opinion, Order and Judgment for the Lentzs, finding that the M/V EASTERN GRACE was not entitled to contribution from the Lentzs.1
FACTS
The M/V EASTERN GRACE and the F/V TRYEND collided at sea. The M/V EASTERN GRACE and the F/V TRYEND were equally at fault ih causing the collision. The M/V EASTERN GRACE failed to render assistance to the crew of the F/V TRYEND after the collision causing additional damages for which the M/V EASTERN GRACE was solely at fault.
The M/V EXXON PHILADELPHIA rendered assistance to the crew of the F/V TRYEND after the M/V EASTERN GRACE left the scene of the collision. During the rescue, a crevperson from the M/V EXXON PHILADELPHIA was injured. The M/V EASTERN GRACE subsequently made a payment to the Exxon Shipping Company of $115,000 to settle a claim which had been asserted by Exxon Shipping Company in connection with the injury to the crewperson in the rescue.
This court found that:
While it would not have been necessary for the crew of the M/V EXXON PHILADELPHIA to make a rescue but for the collision of the F/V TRYEND and the M/V EASTERN GRACE, the proximate cause of the damages sustained by the M/V EXXON PHILADELPHIA was the rescue of the crew of the F/V TRYEND and not the collision between the F/V TRYEND and the M/V EASTERN GRACE.
(Opinion, May 27, 1988, pp. 2-3).
ANALYSIS
In this motion to reconsider, the M/V EASTERN GRACE asserts that this court 1) improperly stated that 46 U.S.C. § 2303 imposed a duty upon the M/V EASTERN GRACE to render assistance to the crew of the F/V TRYEND after the collision; and 2) wrongly concluded that contribution was not required.
The Lentzs agree, and this court acknowledges, that it was not proper for this *803court to rely upon 46 U.S.C. § 2303 as authority for the duty of the M/V EASTERN GRACE to render assistance to the F/V TRYEND. However, international maritime law imposed such a duty upon the M/V EASTERN GRACE after it collided with the F/V TRYEND. The court adheres to its ruling that contribution is not required from the Lentzs under the circumstances of this case. The court adheres to its conclusions that:
The failure of the M/V EASTERN GRACE to render assistance to the F/V TRYEND was a superseding cause of the damages suffered by the M/V EXXON PHILADELPHIA. The M/V EASTERN GRACE is not entitled to contribution from the owners of the F/V TRYEND for payments it made in settling the claims of the M/V EXXON PHILADELPHIA and/or its crew members against the M/V EASTERN GRACE.
(Opinion, May 27, 1988, p. 3).
CONCLUSION
Plaintiffs motion (# ), to reconsider the court’s Opinion of May 27, 1988 is granted to the extent that the court relied upon 46 U.S.C. § 2303 to impose a duty upon the M/V EASTERN GRACE to render assistance, and supplemented by the Opinion herein, the motions to reconsider the Order dated May 27,1988 and to amend the Judgment dated May 27, 1988 are denied.

. The motion before the court was stayed pending the resolution of a related, but separate, action.